Appeals from D. C. D. C. Probable jurisdiction noted, eases consolidated, and a total of one hour allotted for oral argument. Briefs of appellants are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, March 5,1999. Brief of appellee is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, April 2,1999. Reply briefs, if any, are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, April 16,1999. This Court’s Rule 29.2 does not apply. Reported below: 7 F. Supp. 2d 29.